Opinion issued June 16, 2011


In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-10-00947-CV
———————————
Jeffery Allen Brake, Appellant
V.
Harris
County Sheriff’s Department, Appellee

 

 
On Appeal from the 215th District Court 
Harris County, Texas

Trial Court Case No. 2010-48548
 

MEMORANDUM OPINION
Appellant has filed an unopposed motion to dismiss
the appeal.  No opinion has issued.  Accordingly, we grant the motion and dismiss
the appeal.  See Tex. R. App. P. 42.1(a)(1).
We deny all other pending motions as moot.  We direct the Clerk to issue the mandate
within 10 days of the date of this opinion. 
See Tex. R. App. P. 18.1.
PER CURIAM
Panel
consists of Justices Jennings, Bland, and Massengale.